The defendant is appellant from a conviction and sentence for having whisky in his possession for sale for beverage purposes.
Aside from the overruling of a formal motion for a new trial based on the ground that the conviction was contrary to the law and evidence, which we have repeatedly declined to notice, the record presents only one bill of exception.
The counsel, after the evidence was concluded, asked the court to charge itself that —
  "To convict of this charge it is necessary to show a sale or an intention of selling."
The court declined to give the charge, for the reason "that such is not the law, as the court understands it."
In further explanation and elaboration of the refusal of the charge, the court stated that seven or eight gallons of whisky were found on defendant's premises, together with a pint measure for measuring it out to those who purchased from him; that a deputy *Page 137 
sheriff stationed near by saw a number of automobiles visit the place, sometimes as many as three at a time; that they remained long enough to get liquor, and then leave; that the defendant told the sheriff at the time of the arrest that, had he not made the raid on the day that he did make it, and had waited a day or two longer, he would not have found any whisky when he came.
The statute under which the defendant was charged makes unlawful the possession of intoxicating liquors for beverage purposes as well as the possession for sale for beverage purposes, and provides a different penalty for each offense.
And, while the lesser is included in the greater charge, and on the greater charge the accused may be found guilty of the lesser one, still, before a person can be convicted of possessing for sale for beverage purposes, it is necessary for the state to prove the particular intent. The intent to sell is an essential element of such a charge.
Of course, such intent may be proved by circumstantial as well as positive evidence, and may be presumed from facts and circumstances surrounding the possession.
The explanation made by the judge in the bill, we think, shows that, while he declined to give the charge, he nevertheless did consider it in connection with his finding of fact that the possession was for the purpose of sale.
Act 93 of 1916 gives an accused party the right to submit special charges on the law of the case to the judge trying a misdemeanor in the same manner as in trials before a jury.
The main purpose of this statute was to enable an accused party to have the propositions of law reviewed by the appellate court in case of an adverse ruling by the trial judge. That purpose has been secured in this case.
The statute gives the trial court the right to determine the legality as well as the applicability *Page 138 
of the proposed charges in considering the evidence before him, and that is what was done in this case.
Having found from the evidence that the possession was with the intent and purpose of sale, the court was justified in refusing the charge. The charge was but an abstract proposition of law inapplicable to the proven facts of the case.
The counsel concedes that the court could have said that the law was correct, but that there was evidence of the intention to sell, and his client would have then been helpless.
To which we may add that, the court being the judge of both the law and facts, and having found that the facts established the intent to sell, the error on the proposition of law was harmless, and affords no cause for reversing the conviction.
The conviction and sentence are affirmed.